DETAILED ACTION
	This is in response to the amendment filed on September 14th 2022

Response to Arguments
Applicant’s arguments, see pg. 9, filed 9/14/22, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 

Applicant’s arguments, see pg. 9, with respect to the rejection(s) of claim(s) 1-18 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ejarque et al.  "Job Scheduling with License Reservation: A Semantic Approach," 2011 19th International Euromicro Conference on Parallel, Distributed and Network-Based Processing, 2011, pp. 47-54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. US 10,841,236 B1 in view of Ejarque et al.  "Job Scheduling with License Reservation: A Semantic Approach," 2011 19th International Euromicro Conference on Parallel, Distributed and Network-Based Processing, 2011, pp. 47-54.

	Regarding claim 1, Jin discloses:
receiving by a processor, a request for a new computing task to be scheduled (receive job request – Fig. 1, Fig. 4 step 402, col. 1 ln. 45-50 and col. 7 ln. 21-36);
identifying that the new computing task requires processing in a cloud computing environment (cloud computing resource cluster – see Fig. 1, col. 5 ln. 55-60);
	identifying resource needs of the new computing task (Fig. 4 steps 404-406 and col. 8 ln. 36-41);
	predicting, utilizing an AI model, a future computing task based on the new computing task (use machine learning algorithm to generate prediction model – see abstract, Fig. 2, col. 9 ln. 26-30), wherein the future computing task requires processing at a future time in the cloud computing environment (predicted job/task may be dependent on current task which indicates “future” time – see col. 3 ln. 11-14; also see col. 5 ln. 15-19 which explicitly teaches “future” resources demands);
	identifying resource needs of the future task (machine learning generates prediction model including resource requirements for predicted future jobs – col. 9 ln. 26-41; also see Fig. 1 item 140 and col. 10 ln. 24-31 which explicitly discloses predicting resource requirements for future jobs); and
	selecting one or more computing node hosts for processing the new computing task based on the future computing task (distribute job based on analysis/model – Fig. 4 step 412, col. 5 ln. 8-24; also see col. 17 ln. 5-9 which teaches determining node assignment based expressly on future job).

	Jin does not explicitly disclose wherein the resource needs includes the use of a software license.  But this is taught by Ejarque as a job scheduling system with license reservation (Section I).  Ejarque explicitly discloses that required resources include not just memory, CPU, etc. but also software licenses (Section III).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin to consider resource needs including software license as taught by Ejarque for the purpose of job/task scheduling.  Ejarque suggests that software licenses are key components of distributed processing, and the lack of licenses would block the execution of work (see Section III).

	Regarding claim 2, Jin discloses determining whether the future computing task is predicted to begin before the new computing task is predicted to end (job topology generator determines whether future task has dependency relationship – col. 3 ln. 11-15, col. 5 ln. 1-7 and 11-15; and col. 8 ln. 58-65); and 
	determining aggregate resource needs of new computing task and the future computing task (model predicts resource demands for received jobs and future jobs – see abstract, col. 5 ln. 15-19 and col. 13 ln. 57-65 and associated Fig. 3). 

	Regarding claim 3, Jin discloses identifying one or more currently running computing tasks, determining resources needs of the one or more currently running computing tasks; identifying one or more current hosts on which the one or more currently running computing tasks are being processed; and determining resources of the one or more current hosts required by the one or more currently running computing tasks (task/job topology – Fig. 1 items 132, 134; topology is stored and includes list of jobs, resources required, etc. – col. 8 ln. 58 – col. 9 ln. 25; topology is updated – see col. 10 ln. 66 – col. 11 ln. 11, thus the system is able to identifying current hosts and resources; and continuously monitors jobs and resources – see col. 16 ln. 23-25).

	Regarding claim 4, Jin discloses, determining available resources of the one or more current hosts (determine host resources including resources allocated for jobs “current host” – see col. 8 ln. 50-57); and comparing the aggregate resource needs of the new computing task and the future computing task with the available resources of the one or more current hosts (check available cluster resources – Fig., 4 step 410, see col. 16 ln. 10-28).

	Regarding claim 5, Jin discloses selecting node hosts includes identifying the resources of the one or more computing node hosts (identify cluster resources – col. 3 ln. 15-30; also see Fig. 4 step 408 and col. 8 ln. 47-50); and selecting the one or more computing node hosts based on compliance with a selection criteria (distribute jobs based on criteria – see Fig. 4, col. 10 ln. 51-59; for example, jobs may be sent to hosts based on priority vs. cost – see col. 16 ln. 59-66).

	Regarding claim 6, Jin discloses determining, using the AI model, to return a host of the one or more computing node hosts or the one or more current hosts (resource manager may reserve resources – col. 10 ln. 35-37; after the reservation, the resources are “returned”).

	Regarding claims 7-12, they are system claims that correspond to the method claims 1-6 respectively, therefore they are rejected for the same reasons.

	Regarding claims 13-18, they are computer readable storage medium claims that corresponds to the method of claims 1-6 respectively, therefore they are also rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aguiar et al. US 2017/0052814 A1 discloses a predictive workload scheduling took that considers required software licenses (paragraphs 56 and 60).
Mandal et al. US 2020/0371838 A1 discloses a resource scheduling optimizer (abstract, Fig. 1) that uses machine learning (paragraph 87).
Fletcher US 10,572,840 B2 discloses using machine learning to dynamically schedule tasks while considering resources required (abstract, claim 1).
Mitra et al. US 2020/0257968 A1 discloses a “self-learning” scheduler to optimize the distribution of resource requests among a computing cluster (abstract), specifically this includes using machine learning to predict a particular machine on which to schedule a request (see paragraphs 28 and 67).
Kleine et al. US 2021/0109779 A1 discloses applying machine learning to a computing tasks to determine expected output for purposes of scheduling the task (abstract, paragraph 28).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975